DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 12/14/2021 has been entered. Claims 1-20 are pending.
Response to Amendment
The applicant’s amendments and arguments have caused the examiner to reconsider the rejection based on additional art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 66
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over LaFleur (US 5433270) in view of Watson (US 5095980).
Regarding claims 1 and 6: LaFleur discloses a well plug comprising a cylindrical body 52, 54, 210, 212 having a first end and a second end and a plurality of cylindrical fins 216, 226 encircling the cylindrical body between the first end and the second end (Figs. 2-3, 8-11; col. 7, lines 52-67). LaFleur discloses a concrete core disposed within the cylindrical body between the first end and the second end (Figs. 8-11; col. 9, lines 28-32). 
LaFleur discloses a locking feature disposed in the concrete core at the first end and configured to lock with an adjacent well plug (Figs. 2-3, 8-11; col. 4, line 60-col. 5, line 26, col. 7, line 52-col. 8, line 25). However, LaFleur does not explicitly disclose that the locking feature is a scalloped locking feature. Watson discloses a scalloped locking feature disposed at the first end and configured to lock with an adjacent well plug (Figs. 4-6; col. 3, lines 41-56 - the examiner finds that the teeth of Watson meet the broad definition of scalloped (see parag. [0023] of the instant application PGPub)). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted the scalloped locking features of Watson for the locking features of Watson. As both LaFleur and Watson teach similar locking features (i.e. similar location and a substantially same function), it would have been within routine skill to select a specific type of locking features from a finite list of well-known locking features taught in the cementing plug art. Such a selection and such 
LaFleur, as modified by Watson, discloses a cavity (LaFleur - 70, 120, 122, 218, 228; Watson - 128) disposed in the concrete core along an axis of the cylindrical body between the first end and the second end (LaFleur - Figs. 2-3, 8-11; Watson - Figs. 4-6).
Regarding claim 2: LaFleur, as modified by Watson, discloses that the locking feature further comprises a plurality of locking sub-features that are configured for interlocking the concrete core with a second concrete core of the adjacent well plug (Watson - Figs. 4-6). 
Regarding claim 3: LaFleur, as modified by Watson, discloses that the locking sub- features comprise a plurality of scalloped shapes (Watson - Figs. 4-6 - the examiner finds that the teeth of Watson meet the broad definition of scalloped (see parag. [0023 of the instant application PGPub)). 
Regarding claims 4 and 10: LaFleur, as modified by Watson, discloses that the locking sub features comprise eight scalloped shapes disposed around a circumference of a cavity (Watson - Figs. 4-6). It should be noted that Watson illustrates more than eight scalloped shapes, however, this number includes the claimed eight scalloped shapes. 
Regarding claims 5 and 11: LaFleur, as modified by Watson, discloses that the locking sub- features comprise an angled feature (Watson - Figs. 4-6). 
Regarding claim 7: LaFleur, as modified by Watson, discloses a second locking feature disposed at a second end in the concrete core and having a penetration 
Regarding claim 8: LaFleur, as modified by Watson, discloses that  (LaFleur - Figs. 2-3, 8-11; col. 4, line 60-col. 5, line 26, col. 7, line 52-col. 8, line 25; Watson - Figs. 4-6; col. 3, lines 41-56). 
Regarding claim 9: LaFleur, as modified by Watson, discloses that the locking sub- features comprise a scalloped shape with scalloped features disposed around a periphery of the penetration (Watson - Figs. 4-6 - the examiner finds that the teeth of Watson meet the broad definition of scalloped (see parag. [0023 of the instant application PGPub)). 
Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Latiolais et al. (US 6425442) in view of LaFleur (US 5433270).
LaFleur discloses the invention substantially as claimed and as discussed above.
Regarding claim 12: Latiolais discloses a well plug system 10 comprising a solid core well plug 24 with a locking feature at a first end, a hollow core well plug 24 with a locking feature at a first end, and that the locking feature of the solid core well plug interlocks with the locking feature of the hollow core well plug (Figs. 1, 2; col. 6, line 30-col. 7, line 26). Latiolais discloses that the core needs to be such as to allow easy drilling or milling therethrough (abstr.; col. 7, lines 31-33) but does not explicitly disclose that the core is concrete. LaFleur discloses that a plug core should be of a material that is easily drillable or millable and can comprise concrete (Figs. 8-11; col. 9, lines 28-32). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted the core material 
Regarding claim 13: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a cylindrical body (Latiolais - Figs. 1, 2; LaFleur - teaches a concrete core). 
Regarding claim 14: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a plurality of cylindrical fins encircling the cylindrical body (Latiolais - Figs. 1, 2; LaFleur - teaches a concrete core). 
Regarding claim 15: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a concrete core disposed within the cylindrical body (Latiolais - Figs. 1, 2; LaFleur - teaches a concrete core). 
Regarding claim 16: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a cavity disposed in the concrete core along an axis of the cylindrical body (Latiolais - Figs. 1, 2; LaFleur - teaches a concrete core).
Regarding claim 17: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a second locking feature disposed at a second end in the concrete core (Latiolais - Figs. 1, 2; col. 6, line 30-col. 7, line 26; LaFleur - teaches a concrete core). 
Regarding claim 18: Latiolais, as modified by LaFleur, discloses that the locking feature of the solid concrete core well plug and the locking feature of the hollow 
Regarding claim 20: Latiolais, as modified by LaFleur, discloses that the hollow concrete core well plug comprises a rupture disk disposed in a hollow core (Latiolais - Fig. 9; col. 7, lines 65-66; col. 8, lines 26-32; LaFleur - teaches a concrete core). 
Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Latiolais et al. (US 6425442) in view of LaFleur (US 5433270), as applied to claim 18 above, and further in view of Budde (US 5390736).
Latiolais and LaFleur disclose the invention substantially as claimed and as discussed above.
Regarding claim 19: Latiolais, as modified by LaFleur, does not explicitly disclose that the locking sub features comprise a scalloped shape. Budde discloses that the locking sub features comprise a scalloped shape (Figs. 1, 2). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have modified the locking features of Latiolais, as modified by LaFleur, so that the locking sub features comprise a scalloped shape as taught by Budde, As Latiolais, LaFleur, and Budde each teach locking sub features, it would have been within routine skill to select a specific locking sub feature geometry from a finite number of configurations. Such a selection would have been predictable with a reasonable expectation for success and no unexpected results. 
Response to Arguments

Applicants’ arguments appear to address the new rejection of LaFleur, as modified by Watson, as applied to claim 1 and to at least a part of claim 6. However, these arguments are not persuasive. Applicants argue that Watson discloses a plastic core and not a concrete core and that Watson also does not disclose a scalloped locking feature. The examiner notes that Watson was not cited for having a concrete core and that Watson certainly discloses a scalloped locking feature (see rejection above - applicants’ recited scallops are very broadly described in the instant specification). Applicants further argue that there is no indication that the plugs of LaFleur are to be locked relative to each other to allow them to be drilled out more easily. The examiner disagrees with applicants’ analysis and conclusion; please see rejections above. 
Applicants also argue that because LaFleur uses a different mechanism to prevent rotation than that disclosed in Watson, a person of skill in the art would not combine LaFleur with Watson because of that significant difference in the operating principle. Again, the examiner disagrees with applicants’ analysis and conclusion. As both LaFleur and Watson teach preventing rotation and different methods (although the methods utilize similar structure positioned similarly relative to the plugs), it would certainly have been within routine skill to pick one of two known methods to accomplish substantially the same goal.
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (see also MPEP §716.01 (c)).
Regarding claim 12, applicants only appear to argue that claim 12 was amended similar to claim 1. However, it is noted that no arguments were presented regarding the art used in the rejection of claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andrigo (US 20160312566) discloses various claimed features including a locking feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Taras P Bemko/
Primary Examiner, Art Unit 3672
12/27/2021